Citation Nr: 0904476	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a fracture of the right femur with shortening 
and total right knee replacement.

2.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1942 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and October 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law 
Judge at a January 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

Initially, the Board observes the Veteran was assigned a 
temporary total disability evaluation for his right leg 
disability currently on appeal effective February 3, 2004, to 
April 1, 2005.  As the Veteran was in receipt of the highest 
available disability evaluation during this period, the 
instant decision will not address this timeframe.


FINDINGS OF FACT

1.	The Veteran's residuals of a femur fracture with 
shortening and total knee replacement is manifested by no 
more than noncompensable residual weakness, limitation of 
motion and pain.  

2.	The Veteran is service-connected for residuals of a 
gunshot wound, muscle groups XIII, XIV & XV of the right 
leg, rated as 40 percent disabling; residuals of a 
fracture of the right femur with shortening and total knee 
replacement, rated as 30 percent disabling; degenerative 
joint disease of the right hip, rated as 20 percent 
disabling; and gunshot wound and surgical scar and 
degenerative joint disease of the lumbosacral spine, each 
rated as 10 percent disabling.  

3.	The Veteran's service-connected disabilities are not shown 
to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
residuals of a femur fracture with shortening and total 
knee replacement have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.68, 4.71a, 
Diagnostic Codes 5055, 5161, 5275 (2008).

2.	The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decisions in August 2003 
and October 2006.  The RO's May 2003 and July 2006 notice 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies. The duty to 
notify the Veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.  
Furthermore, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court issued a decision regarding the notice 
required for an increased compensation claim.  A June 2008 
letter satisfies the requirements of Vazques-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Omaha VA 
Medical Center (VAMC) have also been obtained.  The Veteran 
has not identified any additional records that should be 
obtained prior to a Board decision.  The Veteran was afforded 
VA examinations in November 2003, September 2006 and 
September 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

For the period on appeal, not including February 3, 2004 to 
April 1, 2005, the Veteran's residuals of a femur fracture 
with shortening and total right knee replacement has been 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, which provides the rating 
criteria for the prosthetic replacement of a knee joint.  
Under this code, for one year following implantation, the 
knee joint warrants an evaluation of 100 percent.  Id.  
Thereafter, where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation is warranted.  Id.  Where there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is rated by analogy to Diagnostic 
Codes 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  Id.

After reviewing the evidence of record, the Board finds that 
an evaluation in excess of 30 percent is not warranted for 
the Veteran's right leg disorder at any time during the 
appeal period.  In this regard, the Board observes a November 
2003 VA examination report notes pain at rest and when first 
standing with no swelling, redness or warmth of the knee; the 
use of a cane or other assistive device was not required.  
Further, the November 2003 VA examination report and 
subsequent VA treatment records indicate the Veteran 
continued to play golf at least once per week until his 
February 2004 total knee replacement, and resumed playing 
golf in May 2004 two to three times per week.  While the 
Veteran contended at the January 2009 Board hearing that his 
right leg disorder now prevents him from playing golf, the 
Board observes that a February 2006 VA treatment record 
indicates the Veteran quit playing golf due to a non- 
service-connected vision disorder.  

In addition, a September 2006 VA examination report indicates 
the Veteran denied an increase in the severity of his right 
leg disorder since the previous rating.  Further, the 
September 2006 VA examination report notes the Veteran does 
not experience constant pain and takes no medication for knee 
pain.  In addition, he experienced flare-ups only with 
bending and denied requiring an assistive device.  Finally, 
at a September 2007 VA examination, the Veteran reported 
increasing pain with ambulation and standing, and continued 
to deny requiring the use of an assistive device.

In light of the evidence outlined above, the Board finds that 
the Veteran's symptoms related to his service-connected right 
leg disorder do not more closely approximate those 
contemplated by a 60 percent evaluation under Diagnostic Code 
5055.  While the Veteran has reported painful motion of the 
right leg, especially on standing or ambulating, he was able 
to participate in recreational activities, namely golf, on at 
least a weekly basis until he was prevented from doing so by 
non- service-connected disabilities.  As such, the Board 
finds the Veteran's residuals of a right femur fracture with 
shortening and total knee replacement has not resulted in 
"severe" painful motion or weakness as contemplated by 
Diagnostic Code 5055.

The Board has also considered whether other potentially 
applicable Diagnostic Codes would result in an evaluation in 
excess of 30 percent.  However, the record does not indicate 
limitation of flexion and/or extension severe enough to 
warrant a higher evaluation under Diagnostic Codes 5260 and 
5261.  Further, the Veteran's right leg has not resulted in a 
shortening of at least 3 inches.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2008).

The Board acknowledges the Veteran's statements that his 
right leg disorder is worse than the assigned 30 percent 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected residuals of right femur fracture with 
shortening and total knee replacement.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008). 

As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 30 percent for the Veteran's 
right leg disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  When considering whether the Veteran's 
disabilities meets this requirement, disabilities resulting 
from a common etiology or single accident will be considered 
as one disability.  Id.  

The Board observes that the Veteran is eligible to receive 
TDIU benefits as he is service-connected for residuals of a 
gunshot wound, muscle groups XIII, XIV & XV of the right leg, 
rated as 40 percent disabling; residuals of a fracture of the 
right femur with shortening and total knee replacement, rated 
as 30 percent disabling; degenerative joint disease of the 
right hip, rated as 20 percent disabling; and gunshot wound 
and surgical scar and degenerative joint disease of the 
lumbosacral spine, each rated as 10 percent disabling.  His 
combined service-connected rating is 70 percent.  38 C.F.R. 
§ 4.25 (2008).  Considering his total disability rating is 70 
percent, and his residuals of a gunshot wound is rated as 40 
percent disabling, the Veteran is eligible to receive TDIU 
benefits.  See 38 C.F.R. § 4.16 (2008).

As the Veteran meets the percentage threshold requirements, 
the remaining inquiry is whether he is unable to secure or 
follow a substantially gainful occupation as a result of such 
service-connected disabilities.  At the January 2009 Board 
hearing, the Veteran indicated that his service-connected 
disabilities render him unemployable.  He further indicated 
that he last worked full time in 1983.  The Veteran indicated 
that he last worked as an office manager/bookkeeper for an 
ice company.  He stated that he retired because he felt he 
was not able to complete his job effectively.

Despite the Veteran's eligibility for TDIU benefits, the 
Board concludes that entitlement to TDIU benefits is not 
warranted because a preponderance of the evidence is against 
any finding that the current impairment from his service-
connected disabilities is so severe that it is impossible for 
him to follow a substantially gainful occupation.  

The Veteran retired from his position as an office manager in 
1983.  There is no evidence of record the Veteran has since 
sought or been denied employment.  The Veteran also asserts 
that his service-connected disabilities continue to render 
him unable to secure gainful employment.  However, the Board 
observes that a September 2007 VA examination found the 
Veteran's service-connected disabilities would likely not 
preclude some sort of sedentary employment.  In addition, the 
VA examiner found that the Veteran's non- service-connected 
disabilities, when taken together, would impact the Veteran's 
functional ability severe enough as to render the Veteran 
unemployable.  There is no contradictory evidence in the 
record, other than the Veteran's and his representative's own 
statements, to indicate that he is either physically or 
mentally unable to obtain employment due solely to his 
service-connected disabilities.  

The Board acknowledges that the Veteran and his 
representative have indicated doubt about whether he could 
obtain employment.  However, while sympathetic to his 
concerns, the Board finds the September 2007 VA examination 
to be more probative.  This opinion reflects a clinical 
understanding of the Veteran's physical limitations due to 
his service-connected disabilities.  Absent any evidence of 
limitation in securing gainful employment, the Board finds no 
competent evidence that the Veteran's service-connected 
disabilities render him unemployable.

In light of the above, the Board finds that a preponderance 
of the evidence supports the finding that the Veteran's 
service-connected disabilities do not render him unable to 
secure and follow a substantially gainful occupation and, 
therefore, he is not entitled to a TDIU rating.  In making 
its determination, the Board considered the applicability of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU rating, 
the doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.


ORDER

An evaluation in excess of 30 percent for residuals of a 
right femur fracture with shortening and total knee 
replacement is denied.

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


